United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-185
Issued: July 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 31, 2011 appellant filed a timely appeal from a September 13, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from the date of the last merit decision of April 22, 2011 to the filing date of the
current appeal on October 31, 2011, pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction over the nonmerit
decision.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the September 13, 2011 OWCP decision and on appeal,
appellant submitted new medical evidence. The Board is precluded from reviewing evidence which was not before
OWCP at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 3, 2010 appellant, then a 40-year-old special agent, filed traumatic injury
claim (Form CA-1) alleging that he sustained a cut on his right leg and pain in his right hand as a
result of an automobile accident which occurred in the performance of duty on
November 30, 2010.
By letter dated March 22, 2011, OWCP notified appellant of the deficiencies of his claim
and requested additional factual and medical evidence. It allotted 30 days for the submission of
additional evidence. Appellant did not respond.
By decision dated April 22, 2011, OWCP denied appellant’s claim on the basis that the
evidence he submitted was not sufficient to establish causal relationship between the injury and
the accepted employment incident.
On August 15, 2011 appellant requested reconsideration and submitted an August 15,
2011 narrative statement, indicating that he was involved in an automobile collision with a
tractor-trailer on November 30, 2010 and went to the hospital that same day per the advisement
of his supervisor. He was seen and released from the hospital that day. Appellant contended that
the medical expenses incurred from the hospital visit were not his responsibility as a federal
employee who was involved in an accident during the performance of duty.
Appellant also submitted an April 12, 2011 letter from his supervisor stating that
appellant was in the performance of duty on November 30, 2010, a traffic crash report dated
November 30, 2010 and a travel authorization form issued on November 23, 2010.
By decision dated September 13, 2011, OWCP denied appellant’s request for
reconsideration of the merits finding that the submitted evidence was either cumulative,
repetitious or irrelevant.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.3 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).4
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
3

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

See Annette Louise, 54 ECAB 783, 789-90 (2003).

5

20 C.F.R. § 10.606(b)(2). See A.L., Docket No. 08-1730 (issued March 16, 2009).

2

of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.7
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record8 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.9
ANALYSIS
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; he has not advanced a relevant legal argument not previously
considered by OWCP; and he has not submitted relevant and pertinent new evidence not
previously considered by OWCP.
In support of his August 15, 2011 reconsideration request, appellant submitted an
August 15, 2011 narrative statement, an April 12, 2011 letter from his supervisor, a
November 30, 2010 traffic crash report and a travel authorization form. The Board finds that
submission of these documents did not require reopening appellant’s case for merit review as
they were focused on whether he was in the performance of duty at the time of injury and did not
provide rationalized medical opinion evidence addressing the issue of causal relationship
between the injury and the employment incident of November 30, 2010, which was the threshold
issue before OWCP. Therefore, they do not constitute relevant and pertinent new evidence and
are not sufficient to require OWCP to reopen the claim for consideration of the merits.
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law or advanced a relevant legal argument not previously
considered by OWCP, nor did he submit any pertinent new and relevant evidence not previously
considered. The Board finds that he did not meet any of the necessary requirements and he is not
entitled to further merit review.10
CONCLUSION
The Board finds that appellant failed to submit relevant and pertinent new evidence not
previously considered by OWCP, a relevant legal argument not previously considered by
OWCP, or evidence or argument which shows that OWCP erroneously applied or interpreted a
6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

See A.L., supra note 5. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

9

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

10

See L.H., 59 ECAB 253 (2007).

3

specific point of law. Therefore, OWCP properly refused to reopen appellant’s claim for further
consideration of the merits of his claim under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the September 13, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

